             Case 1:20-cv-03611-JGK Document 97 Filed 06/23/20 Page 1 of 2



                                                       F I S H E R | T A U B E N F E L D LLP

                                                                        225 Broadway, Suite 1700
                                                                      New York, New York 10007
                                                                              Main 212.571.0700
                                                                               Fax 212.505.2001
                                                                       www.fishertaubenfeld.com
Writer’s direct dial: (212) 384-0258
Writer’s email: michael@fishertaubenfeld.com




                                                              June 23, 2020
VIA ECF
Hon. John G. Koeltl
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

          Re: 1199SEIU United Healthcare Workers East v. PSC Community Services et al.
                              Case No.: 20-cv-3611 (JGK)

Dear Judge Koeltl:

        Along with TakeRoot Justice, we represent Mei Kum Chu, Sau King Chung, Qun Xiang
Ling, Epifania Hichez, Carmen Carrasco, Seferina Acosta, and Ramona de la Cruz, proposed
intervenors in this matter. We write to respectfully request that the Court modify the deadline for
proposed intervenors to file their motion to intervene and dismiss or stay from June 25, 2020 to
June 29, 2020. This is the first request of this kind, and Petitioner consents to the request. As
noted below, the deadline to fully-brief the motion will remain the same, so there is no prejudice
to any party.

          The current briefing schedule is as follows:

          1. Proposed intervenors to file their motion by June 25, 2020;
          2. Opposition due on July 10, 2020;
          3. Reply due on July 20, 2020.

        Proposed intervenors respectfully request that their June 25, 2020 deadline to file their
motion be adjourned to June 29, 2020 and that the deadlines for oppositions and replies remain the
same. The reason for the request is that we were informed earlier tonight that Ms. de la Cruz, one
of our clients, has been diagnosed with COVID-19 and has been hospitalized in serious condition.
As a result, she will be unable to execute a declaration in this matter, and TakeRoot Justice and
my firm will need to be retained by another proposed intervenor. For the next few days, however,
I will be tending to my young son who is undergoing impatient surgery tomorrow and is expected

                                                   1
          Case 1:20-cv-03611-JGK Document 97 Filed 06/23/20 Page 2 of 2



to be hospitalized until Thursday or Friday. Given the hospital’s COVID rules, only one parent is
allowed to accompany a child and therefore I will be his sole caretaker the entire time. As a result,
I will have extremely limited availability until Friday at the earliest. Accordingly, we respectfully
request that the Court extend the June 25, 2020 deadline to June 29, 2020.

               Thank you for your attention to the above.

                                                      Respectfully Submitted,
                                                      --------------------/s/------------------
                                                      Michael Taubenfeld




                                                 2
